     Case 5:20-cv-01493-MCS-SHK Document 37 Filed 11/20/20 Page 1 of 4 Page ID #:283




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11      SECURITIES AND EXCHANGE                      Case No. 5:20-cv-01493-MCS (SHKx)
        COMMISSION,
12                                                   FINAL JUDGMENT AS TO
                     Plaintiff,                      DEFENDANT C-QUADRANT LLC
13
              vs.
14
        ANTHONY TODD JOHNSON (aka
15      TODD JOHNSON), et al,
16
                     Defendants.
17
18
19          The Securities and Exchange Commission having filed a Complaint and
20    defendant C-Quadrant LLC (“Defendant”) having entered a general appearance;
21    consented to the Court’s jurisdiction over Defendant and the subject matter of this
22    action; consented to entry of this Final Judgment without admitting or denying the
23    allegations of the Complaint (except as to jurisdiction); waived findings of fact and
24    conclusions of law; and waived any right to appeal from this Final Judgment:
25                                            I.
26          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
27    permanently restrained and enjoined from violating, directly or indirectly, Section
28    10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §

                                                    1
     Case 5:20-cv-01493-MCS-SHK Document 37 Filed 11/20/20 Page 2 of 4 Page ID #:284




 1    78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
 2    any means or instrumentality of interstate commerce, or of the mails, or of any
 3    facility of any national securities exchange, in connection with the purchase or sale of
 4    any security:
 5          (a)       to employ any device, scheme, or artifice to defraud;
 6          (b)       to make any untrue statement of a material fact or to omit to state a
 7                    material fact necessary in order to make the statements made, in the light
 8                    of the circumstances under which they were made, not misleading; or
 9          (c)       to engage in any act, practice, or course of business which operates or
10                    would operate as a fraud or deceit upon any person.
11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
12    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
13    binds the following who receive actual notice of this Final Judgment by personal
14    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
15    attorneys; and (b) other persons in active concert or participation with Defendant or
16    with anyone described in (a).
17                                               II.
18          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
19    Defendant is permanently restrained and enjoined from violating Section 17(a) of the
20    Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
21    of any security by the use of any means or instruments of transportation or
22    communication in interstate commerce or by use of the mails, directly or indirectly:
23          (a)       to employ any device, scheme, or artifice to defraud;
24          (b)       to obtain money or property by means of any untrue statement of a
25                    material fact or any omission of a material fact necessary in order to
26                    make the statements made, in light of the circumstances under which
27                    they were made, not misleading; or
28    ///

                                                       2
     Case 5:20-cv-01493-MCS-SHK Document 37 Filed 11/20/20 Page 3 of 4 Page ID #:285




 1          (c)    to engage in any transaction, practice, or course of business which
 2                 operates or would operate as a fraud or deceit upon the purchaser.
 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
 4    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
 5    binds the following who receive actual notice of this Final Judgment by personal
 6    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
 7    attorneys; and (b) other persons in active concert or participation with Defendant or
 8    with anyone described in (a).
 9                                              III.
10          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
11    Defendant is permanently restrained and enjoined from violating Section 5 of the
12    Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any
13    applicable exemption:
14          (a)    Unless a registration statement is in effect as to a security, making use of
15                 any means or instruments of transportation or communication in
16                 interstate commerce or of the mails to sell such security through the use
17                 or medium of any prospectus or otherwise;
18          (b)    Unless a registration statement is in effect as to a security, carrying or
19                 causing to be carried through the mails or in interstate commerce, by any
20                 means or instruments of transportation, any such security for the purpose
21                 of sale or for delivery after sale; or
22          (c)    Making use of any means or instruments of transportation or
23                 communication in interstate commerce or of the mails to offer to sell or
24                 offer to buy through the use or medium of any prospectus or otherwise
25                 any security, unless a registration statement has been filed with the
26                 Commission as to such security, or while the registration statement is the
27                 subject of a refusal order or stop order or (prior to the effective date of
28                 the registration statement) any public proceeding or examination under

                                                       3
     Case 5:20-cv-01493-MCS-SHK Document 37 Filed 11/20/20 Page 4 of 4 Page ID #:286




 1                  Section 8 of the Securities Act [15 U.S.C. § 77h].
 2           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
 3    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
 4    binds the following who receive actual notice of this Final Judgment by personal
 5    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
 6    attorneys; and (b) other persons in active concert or participation with Defendant or
 7    with anyone described in (a).
 8                                              IV.
 9           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
10    Consent is incorporated herein with the same force and effect as if fully set forth
11    herein, and that Defendant shall comply with all of the undertakings and agreements
12    set forth therein.
13                                              V.
14           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
15    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
16    Final Judgment.
17                                              VI.
18           There being no just reason for delay, pursuant to Rule 54(b) of the Federal
19    Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
20    and without further notice.
21
22      Dated: November 20, 2020
                                                      ________________________________
23
                                                      MARK C. SCARSI
24                                                    UNITED STATES DISTRICT JUDGE
25
26
27
28

                                                      4
